Exhibit 10.2

 

AMENDMENT NO. 1 TO LOAN AGREEMENT

DATED DECEMBER 12, 2003 (“Amendment”)

 

WHEREAS, China Construction Bank Sichuan Branch (“Lender”) and Leshan-Phoenix
Semiconductor Company Limited (“Borrower”) entered into a Loan Agreement dated
December 12, 2003 (“Loan Agreement”);

 

WHEREAS, the Lender and the Borrower wish to amend the Loan Agreement to adjust
the interest rate calculation period and the interest payment thereof as well
and to amend other provisions as necessary to achieve conformity with these
changes; and

 

WHEREAS, all defined terms used herein shall have the meanings set forth in the
Loan Agreement unless specifically defined herein.

 

NOW, THEREFORE, for mutual consideration the receipt of which is hereby
acknowledged, the Loan Agreement is hereby amended as follows:

 

1. Section 4.5 of the Loan Agreement is hereby amended by replacing such section
in its entirety with the following:

 

Borrower shall pay interest on the Loan in accordance with the following
provisions:

 

  4.5.1 Interest on the Loan shall accrue from day to day, being prorated on the
basis of a 360-day year for the actual number of days in the relevant Interest
Period (as defined below). The interest for the Loan shall be calculated and
paid on a semi-annual basis, and each Interest Period shall include the first
day within such Interest Period but exclude the last day of such Interest Period
(“Interest Calculation Period”). “Interest Period” shall mean a six month period
beginning from June 20th to December 20th and then from December 20th to
June 20th and so on and so forth; provided, however, that if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the immediately succeeding Business Day.

 

  4.5.2 The interest rate for the Loan shall be reset every six (6) months. The
reset interest rate for the next Interest Period shall be the six (6) months
LIBOR published on the 18th day of the last month of the current Interest Period
(namely June 18 and December 18 for each year; if such 18th day of the last
month of the current Interest Period would be a day other than a Business Day,
it shall be extended to the immediately succeeding Business Day) plus 150 BPS,
being 6 month LIBOR plus 1.5%.

 

  4.5.3 The interest payment dates shall be the 20th day of June and December,
provided that, if any such day is not a Business Day, the interest payment date
which would otherwise fall on that day shall fall on the immediately succeeding
Business Day.

 

1



--------------------------------------------------------------------------------

  4.5.4 The first interest payment date hereunder shall be the 20th day of
December 2005 and the last interest payment date shall be the date when the Loan
is completely paid off.

 

  4.5.5 Notwithstanding anything else in the Loan Agreement or this Amendment,
the Borrower and Lender agree that the interest payment on June 20, 2005 for the
period from March 21, 2005 to June 20, 2005 shall be calculated in accordance
with the following: (i) the interest rate shall be 4.7963% from March 21, 2005
to April 29, 2005, and (ii) the interest rate shall be 4.25% from April 30, 2005
to June 20, 2005.

 

2. Section 7.2 of the Loan Agreement is hereby amended by adding the following
provision:

 

  7.2.3 If the principal repayment date for either Tranche A or Tranche B is not
a Business Day, the principal repayment date shall fall on the immediately
succeeding Business Day.

 

3. Section 7.3.1 of the Loan Agreement is hereby amended as follows:

 

  7.3.1 Notwithstanding Section 7.2 above, Borrower shall have the right, but
not the obligation, to prepay all or part of the principal of the Loan upon a
thirty (30) Business Days’ notice to lender, which shall specify the amount and
date regarding the prepayment as well as which Tranche the prepayment amount is
to be applied to. For a partial prepayment, such prepayment shall be in an
amount not less than US$1,200,000. If the principal prepayment date is not a
Business Day, the principal prepayment date shall fall on the immediately
succeeding Business Day.

 

4. Except as otherwise specifically amended in this Amendment, all terms and
conditions of the Loan Agreement shall remain unchanged in full force and
effect. All defined terms used herein and not otherwise defined herein shall
have the meanings ascribed to such terms in the Loan Agreement.

 

IN WITNESS WHEREOF, the Lender and the Borrower have executed this Amendment as
of the 27th date of July, 2005 and this Amendment shall become effective
thereof.

 

LENDER: China Construction Bank, Sichuan Branch (Seal)

 

Authorized Representative: /s/ LI GUO                                        
                    

 

[In this space, translated from Mandarin, is the following chop of China
Construction Bank Sichuan Branch with the signature of the Vice President, Li
Guo]

 

BORROWER: Leshan-Phoenix Semiconductor Company Limited (Seal)

 

2



--------------------------------------------------------------------------------

Legal (or duly authorized) Representative: /s/ S. C.
LOW                                                             

 

[In this space, translated from Mandarin, is the following chop of
Leshan-Phoenix Semiconductor with the signature of the General Manager, S. C.
Low]

 

3